Order entered November 19, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01291-CR

                          EX PARTE TONY YUAN LI, Appellant


                      On Appeal from the County Court at Law No. 5
                                  Collin County, Texas
                          Trial Court Cause No. 005-80387-2013

                                           ORDER
       The Court GRANTS appellant’s November 13, 2014 motion for extension of time to file

appellant’s brief.

       We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE